Beck, J.
A motion to strike out the bill of exceptions, on tbe ground that it was not filed within the time prescribed by law, was submitted to us with the cause.
"We find that the facts, as to the date of the signing and filing of the bill of exceptions set out in the motion, appear in the abstracts before us. The verdict was rendered January 8, 1875, and defendant was allowed until the first day of June following to file his bill of exceptions. It was not done until the 12th day of June, when it was signed by the judge and filed with the records of the case. Not having been signed and filed within the time prescribed by the statute or agreement of the parties, it cannot be regarded as a part of the record of the case. It is, therefore, stricken out, the motion made by plaintiff being sustained.
The paper stricken out purports to present “ all the evidence and proceedings upon the trial of the cause,” and when taken away leaves nothing of the case. The rulings on the admission of evidence go out of the record with the bill of exceptions; the instructions cannot be reviewed, because we have nothing upon which to determine their applicability; the rulings on the motion for a new trial on the ground of newly discovered evidence cannot be considered, because there is nothing to show that it was not rightly overruled on the ground that the new evidence was cumulative, or for some other good cause. The objections now urged relate to these matters and nothing else. There is, then, nothing in the case for us to decide.
Affirmed.